Title: John Quincy Adams to Charles Adams, 4 November 1795
From: Adams, John Quincy
To: Adams, Charles


          
            My dear Brother
            Helvoetsluys November 4. 1795
          
          Your Letter of September 3d. advising your having drawn the preceding day, bills on me in favour of Daniel Ludlow & Co: for ƒ7,500. at thirty days sight, was received by our Brother Thomas at the Hague on the first of this month, and forwarded by him to me, at this place, where it reached me the next day. The bills though mentioned by you as accompanying the Letter, were not presented for acceptance with it. Should they be presented during my absence from the Hague, they will be accepted, and paid in my behalf by our brother.
          You will find in a letter I have written you since that of May 17th: that besides the thousand Dollars of your own drawn for in these bills, and the other thousand for which you had previously drawn in favour of William Rogers, & which have been paid, I shall still remain accountable to you for one hundred dollars, being the amount of the interest paid last June upon your bonds then in my hands. For this sum you will perhaps not think it worth while to draw on me, and I wish you therefore to charge it to me in account. For you

will in future keep a regular account open with me, and let me know the state of it from time to time.
          I shall be well satisfied if you conclude upon accepting the offer which you mention as having been made you for the employment of my property in your hands. It appears to me fully to comply with both the directions contained in my letter, and you doubtless ascertained the validity of the security.
          You may if you please draw on me for five thousand florins more, subject to the same employment and directions, and to the same conditions for your agency. You will then have so much of my little all committed to your discretion, that I have no doubt you will be solicitous to take the best possible care of it.
          For making the draft hereby authorized, I wish you to take the advantage of a favourable exchange, and if the occasion do not offer at the receipt of this letter, to wait untill it shall. The Security of clear and valuable real estate has in my mind the preference above all other as security; and I shall be content to have the whole amount in this, as in the former case, placed upon the terms, which your letter mentions. But I am particularly attached likewise to the condition of recalling the principal at pleasure, and should wish to have it secured in fact as well as in right. For the latter a stipulation is sufficient, but the former must always depend on the ability & integrity of the borrower. You cannot be responsable for these, but a prudent attention to the principle may frequently prevent delays & vexations.
          The reason upon which I am desirous to retain a real command of the money, at any time is this. It often happens in America that transient opportunities occur to employ money with as much safety, and with an infinitely greater profit, than when placed at any interest, public or private; and my intention has been and is, that you should with my property take advantage of any such occasion in my behalf. For the first placing of the money, the legal interest was all I could expect or wish; but I meant to leave it in your power at any time to improve an opportunity for doing better. You will therefore consider my authority for the employment of the money as limited principally by your own discretion. Upon all the principal for which you draw on me by authority, you will take five per cent, and also five per cent upon whatever annual income you shall remit proceeding from it, for your agency. But I shall expect no other charges whatever the securities may be, or however often changed.
          The only general instruction I can give you on the subject is, that

of course I do not mean any illegal risk should be incurred, nor any risk that can possibly involve me personally, or any other part of my property. For your commissions you may pay yourself as you go along, either by the advantage upon the exchange, which will perhaps alone suffise or by the interest when you shall receive it, or if you cannot conveniently wait for that, by drawing on me. You will as I formerly requested, remit to Dr: Welsh on my account, whatever interest may remain beyond the discharge of your own demands on me. If you should at any time have occasion for a power of attorney, you can either procure a substitution from Dr: Welsh, or write to me, and I will send you one.
          Although I am persuaded you will give to the transaction of my affairs, all the attention, prudence & diligence that I could myself, it is not my intention to load you with a burden, that shall be altogether without benefit to yourself. If therefore at any time, your situation should become so advantageous, that my concerns would no longer on these terms be an object adequate to the trouble they may give you, I shall wait for notice from you to make such dispositions respecting them as then may be proper. In separating however the man of business from the Brother, I place the fullest confidence in the affection of the latter, as well as in the fidelity of the former.— With the most cordial return of that affection I remain / Your Brother
          
            
              Novr: 5.
            
            The bills were accepted by our Brother on the 2d: instt: and will be paid at the expiration of their term.
          
        